IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZHAOJIN DAVID KE,                         : No. 59 WM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF ERIE             :
COUNTY,                                   :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2016, the Application for Extraordinary Relief

in the Nature of Action in Mandamus and Prohibition, the Motion for Leave to File an

Answer, and the Application for an Emergency Stay Order are DENIED.